Curia, per Frost, J.
In the case of Reid, for Jones, assignee, vs. Ramey, sheriff, (a) decided at the last session of the Court in Columbia, it was ruled that the assignment of the plaintiff in execution of' the funds in the sheriff’s hands, collected under the execution, should be preferred to the claim of the execution creditor of the plaintiff to the same fund under the lien of his execution. That case confirmed what is said by Judge O’Neall in the case of Adams vs. Crimager, 1 McM. 310, that though, generally, money is the subject of levy, it is not also subject to the lien of an execution. In this case, before the money was received by the sheriff, Watkins, the plaintiff in the execution, had made an assignment of it to O’Connor. Immediately as it was paid to the sheriff, the assignee had a legal claim to it. It was not subject to the lien of the executions against the plaintiff; and under the authority of Means vs. Vance, 1 Bail. 40, the circuit court should not have interfered to prevent the payment to the assignee by ordering the fund to be paid to the executions.
The motion is granted.
Richardson, O’Neall, Evans, Butler and Ward-law, JJ. concurred.

 Ante, p. 4.